Title: John Preston to Thomas Jefferson, 18 August 1816
From: Preston, John
To: Jefferson, Thomas


          
            
              Sir
              Charlottesville 18th. August 1816.
            
            With much pains and trouble mingled with anxiety I have compiled a Lancastrian Spelling book and caused the same to be printed: I have also written an Introduction to Arithmetic on a similar plan as you will perceive by the manuscript accompanying this note. The embarrasments I have brought on myself by this assiduous task, the flattering recommendations given by some of our first American Characters, and the enthusiasm I have ever possessed for the diffusion of rudimental knowledge, make me anxious to publish this work.
            If a general diffusion of knowledge is expedient and will be the means of prolonging a free government, I am compelled to believe that every improvement which facilitates the attainment of our first principles in literature, must be an individual and public acquisition worthy of patronage.
            If by examining the manuscript you find agreement of opinion with Mr Clinton, the other Gentlemen and yourself, I will consider your additional certificate as an important favour. It is impracticable to give every man time to examine a work of this nature, if they
			 were disposed to undergo the task; therefore if the publication deserve that encouragement which is certified, then I consider it my duty to present Gentlemen with such authorities as will do
			 away
			 hesitancy in subscribing.
            Being a stranger, please to excuse my boldness—I have a few books to dispose of in this Village—By tuesday evening will ask the liberty to call on you personally as I must prepare to take Stage for Washington on Wednesday at two o’Clock P.M.
            Meanwhile am Sir
            
               Your most obedient friend And humble servant
              John Preston
            
          
          
            P.S. A short note by the Bearer will be thankfully received.
          
        